Citation Nr: 1414469	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a recurrent right knee disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a recurrent left lower extremity neurological disorder to include nerve damage and drop foot.  

6.  Entitlement to an effective date prior to October 8, 2009, for the award of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  
7.  Entitlement to an effective date prior to October 8, 2009, for the award of special monthly compensation based on the anatomical loss of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from June 1984 to September 1984 and from August 1990 to June 1991 and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to both tinnitus and a left knee disorder; denied service connection for a right knee disorder, and denied special monthly compensation based on the anatomical loss of a creative organ.  In March 2010, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals; granted service connection and assigned a 50 percent disability evaluation for that disability; granted special monthly compensation based on the anatomical loss of a creative organ; effectuated the awards as of October 8, 2009; and denied service connection for both hypertension and "drop foot with nerve damage."  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for "drop foot with nerve damage" as entitlement to service connection for a recurrent left lower extremity neurological disorder to include nerve damage and drop foot accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for recurrent tinnitus, a recurrent right knee disorder, a recurrent left knee disorder, hypertension, and a recurrent left lower extremity neurological disorder to include nerve damage and drop foot; and an earlier effective date for the award of special monthly compensation based on the anatomical loss of a creative organ are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  

In her January 1992 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for a heart disorder to include a flutter.  In October 2009, the Veteran submitted a written statement which may be reasonably construed as an informal application to reopen her claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by foot drop and bone and muscle deterioration.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In November 2006, the RO denied service connection for tinnitus.  The Veteran was informed in writing of the adverse determination and her appellate rights in November 2006.  She submitted a March 2007 notice of disagreement (NOD) with the decision.  

2.  In September 2007, the RO issued a statement of the case (SOC) to the Veteran which addressed service connection for tinnitus.  She did not subsequently perfect a substantive appeal.  

3.  Additional VA clinical documentation received within one year of notice of the November 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  

4.  The November 2006 rating decision denying service connection for tinnitus is not final.  

5.  In November 2006, the RO denied service connection for a left knee disorder.  The Veteran was informed in writing of the adverse determination and her appellate rights in November 2006.  She submitted a March 2007 NOD with the decision.  

6.  In September 2007, the RO issued a SOC to the Veteran which addressed service connection for a left knee.  She did not subsequently perfect a substantive appeal.  

7.  Additional VA clinical documentation received within one year of notice of the November 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  
8.  The November 2006 rating decision denying service connection for a left knee disorder is not final.  

9.  The Veteran underwent a September 1990 total abdominal hysterectomy and a bilateral salpingo-oophorectomy during active service.  

10.  In August 1992, the RO denied service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  The Veteran was informed in writing of the adverse determination and her appellate rights in September 1992.  She submitted a September 1992 NOD with the decision.  

11.  In November 1992, the RO issued a SOC to the Veteran which addressed service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  She did not subsequently perfect a substantive appeal.  

12.  In March 2006, the Veteran submitted an application to reopen her claim of entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  The application was received by the RO on March 9, 2006.  

13.  In November 2006, the RO determined that new and material evidence had not been received to reopen service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  The Veteran was informed in writing of the adverse decision and her appellate rights in November 2006.  She submitted a March 2007 NOD with the decision.  

14.  In September 2007, the RO issued a SOC to the Veteran which addressed the issue of whether new and material evidence had been received to reopen service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  She did not subsequently perfect a substantive appeal.  

15.  Additional VA clinical documentation received within one year of notice of the November 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  


CONCLUSIONS OF LAW

1.  The November 2006 RO decision denying service connection for tinnitus is not final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus was received within one year of notice of the adverse decision.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2013).  

2.  The November 2006 RO decision denying service connection for a left knee disorder is not final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder was received within one year of notice of the adverse decision.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2013).  

3.  An effective date of March 9, 2006, for the award of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board determines that the November 2006 rating decision denying service connection for tinnitus is not final and remands the issue of service connection for tinnitus to the RO for additional action.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's total abdominal hysterectomy residuals, VA has issued several VCAA notices to the Veteran including an October 2009 notice which informed her of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions she needed to undertake; and how VA would assist her in developing her claim.  The October 2009 VCAA notice was issued to the Veteran prior to the March 2010 rating decision from which the instant appeal arises.  The issue was readjudicated in the July 2013 SOC.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with initial effective date following the grant of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Applications to Reopen Service Connection

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In November 2006, the RO denied service connection for both tinnitus and a left knee disorder as the "available evidence does not show this condition occurred in or was caused by service."  The Veteran was informed in writing of the adverse decision and her appellate rights in November 2006.  In March 2007, the Veteran submitted a NOD.  In September 2007, the RO issued a SOC to the Veteran.  She did not subsequently perfect a substantive appeal from the denial of service connection.  

The evidence upon which the November 2006 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records reflect that the Veteran complained of knee and joint pain of five years' duration at an April 2005 physical evaluation.  No left knee diagnosis was advanced.  The service treatment records and the post-service clinical documentation do not refer to tinnitus.  In her March 2006 claim for service connection, the Veteran advanced that she sought service connection for tinnitus.  

A January 2007 VA audiological evaluation states that the Veteran complained of recurrent bilateral tinnitus.  She presented a history of in-service noise exposure including that associated with weapons fire and grenade explosions.  A November 2007 VA treatment record states that the Veteran complained of left lower extremity pain and swelling.  On examination of the lower extremities, the Veteran was found to exhibit "bony def[ect] knees."  

The cited VA clinical documentation was received into the record within the year following notice of the November 2006 rating decision.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for both tinnitus and a left knee disorder.  The new and material documentation was not addressed by any adjudicatory action prior to the October 2008 rating decision.  Therefore, the Board finds that the November 2006 rating decision is not final.  38 C.F.R. § 3.156(b).  Given this fact and as additional action is required, the Board will address the issue of service connection for recurrent tinnitus and a recurrent left knee disorder in the REMAND portion of this decision below.  


III.  Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for her total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals should be the date of her original claim for service connection and/or an unspecified date in 2003.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received within the appeal period or prior to an appellate decision, the effective date will be as though the prior rating decision had not been rendered.  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has clarified that: 

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

In August 1992, the RO denied service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals as "you[r] surgery for a large pelvic mass detected three weeks after military induction covered under 38 C.F.R. § 3.306 had amelioration for [gyn] problem pre[-]existing service."  In September 1992, the Veteran was informed in writing of the adverse decision and her appellate rights.  In September 1992, the Veteran submitted a NOD.  In November 1992, the RO issued a SOC to the Veteran.  She did not subsequently perfect a substantive appeal.  

The evidence upon which the RO formulated its August 1992 rating decision may be briefly summarized.  The Veteran's service treatment records state that the Veteran exhibited an abdominal mass and underwent a total abdominal hysterectomy and a bilateral salpingo-oophorectomy in September 1990 during active service.  

New and material evidence pertaining to the issue of service connection for total abdominal hysterectomy and bilateral salpingo-oophorectomy residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 1992 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

In March 2006, the Veteran sought to reopen her claim for service connection.  The application to reopen was received by the RO on March 9, 2006.  In November 2006, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  In November 2006, the Veteran was informed in writing of the adverse decision and her appellate rights.  She did not submit a NOD with the decision.  

A May 2007 VA physical evaluation notes that the Veteran underwent a "hysterectomy second[ary] to muscle problems after lifting heavy equipment Army 90 shortly after she developed a mass between her legs."  The VA clinical documentation was received by the RO in August 2007.  

The May 2007 VA physical evaluation was received within the year following notice of the November 2006 rating determination.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection to total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals.  The new and material documentation was not addressed by any adjudicatory action prior to the March 2010 rating decision.  Therefore, the Board finds that the November 2006 rating determination is not final and the Veteran's March 2006 claim remained pending at the time of the March 2010 rating decision granting service connection.  38 C.F.R. § 3.156(b).  

Given this fact and as the Veteran's total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals originated during active service, the appropriate effective date for the award of service connection for that disorder is March 9, 2006, the date of receipt of the Veteran's March 2006 application to reopen her claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  

The Veteran asserts that the effective date of the award of service connection should be the date of receipt of her original claim for service connection and/or an unspecified date in 2003.  Absent a finding of clear and unmistakable error (CUE) in the August 1992 rating decision, the Board concludes that rating decision is final and an effective date prior to March 9, 2006, the date of receipt of the Veteran's reopened claim, for the award of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals may not be assigned.  


ORDER

The November 2006 rating decision denying service connection for tinnitus is not final.  

The November 2006 rating decision denying service connection for a left knee disorder is not final.  

An effective date of March 9, 2006, for the award of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals is granted subject to regulations governing the awards of monetary benefits.  


REMAND

The Veteran asserts that service connection is warranted for recurrent tinnitus, recurrent right and left knee disorders, hypertension, and a recurrent left lower extremity neurological disorder to include nerve damage and foot drop as the claimed disorders were initially manifested in or otherwise originated during active service or secondary to a service-connected disability.  She contends further that the award of special monthly compensation based on the anatomical loss of a creative organ should be effectuated as of the date of her initial claim for service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals and/or an unspecified date in 2003.  

The Veteran states that: she had significant in-service noise exposure; subsequently developed tinnitus; and manifested left foot drop secondary to the medication prescribed for her hypertension.  

The Veteran's service treatment records reflect that the Veteran complained of knee and joint pain of five years' duration at an April 2005 physical evaluation.  The November 2007 VA treatment record states that the Veteran exhibited a bony defect of the knees.  

Private clinical documentation dated in September 1990 reflects that the Veteran exhibited a blood pressure reading of 140/90.  The April 2005 military physical evaluation notes that the Veteran again exhibited a blood pressure reading of 140/90.  Impressions of "[ruleout hypertension] and "[ruleout coronary artery disease] were advanced.  Post-service VA clinical documentation states that the Veteran has been diagnosed with hypertension.  

The Veteran has not been afforded VA examinations for compensation purposes which address the nature and etiology of her tinnitus, right and left knee disorders, and hypertension and the relationship, if any, between those disabilities and active service/active duty.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Given the Veteran's contentions as to the etiology of her left foot drop, the Board finds that the issue of service connection for a recurrent left lower extremity disorder to include nerve damage and foot drop is inextricably intertwined with the issue of service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In light of the award above of an earlier effective date for service connection for the Veteran's total abdominal hysterectomy with bilateral salpingo-oophorectomy residuals, the RO should readjudicate the effective date for the award of special monthly compensation based on the anatomical loss of a creative organ.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her tinnitus, hypertension, left knee and right knee disorders, and left lower extremity neurological disorder after May 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after May 2011.  

3.  Then schedule the Veteran for a VA audiological examination to address the current nature and etiology of her tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If tinnitus is not diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus had its onset during active service/active duty; is related to the Veteran's claimed in-service noise exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then schedule the Veteran for a VA orthopedic examination to address the current nature and etiology of her right knee and left knee disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no knee disorder is diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified knee disorder had its onset during active service/active duty; is related to the Veteran's in-service knee complaints; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then schedule the Veteran for a VA cardiovascular examination to address the current nature and etiology of her hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service/active duty; is related to her in-service elevated blood pressure readings; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues of service connection for tinnitus, a recurrent right knee disorder, a recurrent left knee disorder, hypertension, and a recurrent left lower extremity neurological disorder to include nerve damage and foot drop; and special monthly compensation based on the anatomical loss of a creative organ.  If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


